UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                        No. 97-4712
CHAUNCY DONZELLOS MOUZONE,
B/M,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Columbia.
Charles E. Simons, Jr., Senior District Judge.
(CR-97-302)

Submitted: February 26, 1999

Decided: May 17, 1999

Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John D. Clark, HASKELL & CLARK, Sumter, South Carolina, for
Appellant. J. Rene Josey, United States Attorney, Cameron G. Chan-
dler, Assistant United States Attorney, Columbia, South Carolina, for
Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Chauncy Mouzone of conspiracy to possess with
intent to distribute cocaine and marijuana. On appeal, Mouzone
alleges that the district court should have directed a verdict in his
favor or reduced his indictment because the evidence was insufficient
to show that he intended to possess five or more kilograms of cocaine.
Mouzone also alleges that the district court erred in its calculation of
the amount of drugs attributable to him for sentencing purposes and
by allowing the Government to read the transcript of an audiotape to
the jury. Finding no error, we affirm.

As part of a reverse sting operation, a confidential informant
approached Antoine Thurman stating that he knew someone with a
large quantity of drugs to sell and asking whether Thurman could help
him find a buyer. Thurman agreed and engaged in numerous tele-
phone conversations with the "seller," who was actually an under-
cover DEA agent. Thurman eventually negotiated the"sale" of ten
kilograms of cocaine and 500 pounds of marijuana. Thurman and
Mouzone arrived at the meeting place to complete the transaction, but
it was aborted after Thurman and Mouzone demanded to see the
drugs before showing agents the money. Thurman eventually set up
another buy, and he, Mouzone, and two unidentified co-conspirators
met the informant and another undercover DEA agent. The agent
observed sufficient cash to purchase at least half of the drugs, but not
the whole amount. The agent informed Mouzone of this fact, and
Mouzone stated that he would settle for five kilograms of cocaine.
The evidence also showed that Mouzone informed the agent that he
was looking for a steady source for cocaine. The agent then gave the
arrest signal, and Thurman and Mouzone were arrested.*
_________________________________________________________________
*The other two co-conspirators escaped with a majority of the pur-
chase money and were never apprehended.

                    2
Mouzone's first two issues center around his belief that he should
not have been convicted or sentenced for conspiring to possess five
or more kilograms of cocaine because the amount of money present
at the transaction was insufficient to purchase the agreed upon amount
of drugs. We review the district court's denial of Mouzone's motion
for judgment of acquittal de novo, employing the same standard used
to review challenges to the sufficiency of the evidence. See United
States v. Steed, 674 F.2d 284, 286 (4th Cir. 1982). As a result, we
must decide whether any rational trier of fact, viewing the evidence
in the light most favorable to the Government, could have found
Mouzone guilty beyond a reasonable doubt. See United States v.
Campbell, 977 F.2d 854, 856 (4th Cir. 1992).

Contrary to Mouzone's conclusory allegations, the amount of drugs
involved is purely a sentencing matter and not a substantive element
of the offense. See United States v. Dorlouis , 107 F.3d 248, 252 (4th
Cir.), cert. denied, ___ U.S. ___, 65 U.S.L.W. 3861 (U.S. June 27,
1997) (No. 96-9103). Therefore, his claim, standing alone, provided
an insufficient basis upon which to grant his motion. More impor-
tantly, the evidence was clearly sufficient to support his conspiracy
conviction. The original deal negotiated was for the sale of ten kilo-
grams of cocaine and 500 pounds of marijuana. Moreover, Mouzone
told the undercover agent that he was looking for a steady supplier of
drugs. In the end, he negotiated for the purchase of five kilograms of
cocaine when the agent informed him that he did not have enough
money to complete the original deal.

We review the district court's factual determination concerning the
amount of drugs attributable to Mouzone for sentencing for clear error
and find none here. See United States v. Lamarr , 75 F.3d 964, 972
(4th Cir. 1996). As a member of a conspiracy, Mouzone was account-
able for all of the drugs reasonably foreseeable to him. See United
States v. Irvin, 2 F.3d 72, 78 (4th Cir. 1993); United States v. Gilliam,
987 F.2d 1009, 1012-13 (4th Cir. 1993). The evidence clearly showed
that Mouzone conspired with Thurman and others to purchase ten
kilograms of cocaine and 500 pounds of marijuana, and when there
was insufficient cash to complete that purchase, Mouzone attempted
to salvage the deal by offering to pay for five kilograms of cocaine.
As a result, the district court's finding that Mouzone was accountable
for five or more kilograms of cocaine was not clearly erroneous.

                    3
Finally, it is well settled that the decision "to allow the use of tran-
scripts to aid in the presentation of tape recorded evidence is within
the district court's sound discretion." United States v. Capers, 61 F.3d
1100, 1107 (4th Cir. 1995) (citation omitted). We find no abuse of
that discretion here. Mouzone had the opportunity to challenge the
accuracy of the transcripts through cross-examination. In addition, the
court gave a proper limiting instruction.

Accordingly, we affirm Mouzone's conviction and sentence. The
Government's motion to decide the case on the briefs is granted. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

AFFIRMED

                    4